     Case 2:18-cr-00249-WKW-WC Document 106 Filed 01/16/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION



 UNITED STATES OF AMERICA

v.                                                     Cr No. 2:18CR249-WKW

 WILLIAM E. HENRY

                                       CONSENT

      I, William E. Henry, hereby declare my intention to enter a plea of guilty in the

above case, and after conferring with my lawyer, I hereby consent to have a United States

Magistrate Judge conduct the proceedings required by Rule 11 of the Federal Rules of

Criminal Procedure incident to the making of such a plea and to adjudicate me guilty

based on my plea of guilty. I understand that the District Judge to whom this case is

assigned will decide later whether to accept or reject any plea agreement I may have with

the United States and will impose sentence.

      Done, this the 16th day ofJanuary, 2019.




                                      (
                                      , )Jefendant



                                         Attorney
